DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 09/20/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Regarding claims 1 and 12:
Step 1: claim 1 is a method and claim 12 is a system for mapping a parking area for autonomous vehicle (step 1: yes).
Step 2A Prong One: claims 1 and 12 recite the steps of receiving and generating. These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected and determining information from the collected data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could generate or identify the various values and data therefrom, either mentally or 

Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claim recites the combination of additional elements of computing device that receives data relate to point of interest and parking data, and survey data, where the computing device is recited as generic processor performing a generic computer function of processing data. This generic processing circuitry limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Then claims 1 and 12 are directed to the abstract idea.
Step 2B, The additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component, the same analysis applies in this step 2B as discussed in Step 2A Prong Two. Therefore, independent claims 1 and 12 are ineligible.
Dependent claims 2-11 and 13-20

Step 1: Claims 2-11 and 13-20 includes the steps of “receiving ….a pick-up location” in claims (2 and 14); “receiving …” and “validating ...” in claims (6 and 17); “validating..” in claims (7 and 18); “segmenting..” and “validating..” in claims (8 and 19); “receiving…” in claim (10) ; and “receiving …” in claim 11. These claims recite an abstract idea which is directed to mental process. 
Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claim recites the combination of additional elements of computing device that receives data, validates, segments and verify, where the computing device is recited as generic processor performing a generic computer function of processing data. This generic processing circuitry limitation is no more than mere instructions to apply the exception using a generic computer component.
Step 2B, the claims 2-11 and 13-20 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
The additional limitations recited in the dependent claims 2-11 and 13-20 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 1-20 are not patent eligible. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
With regard to claims 1 and 12, recite “a parking waypath for parking path”, it is unclear, the autonomous drop-off the passenger and drive to parking space following the parking path, the parking waypath and the parking path are same? It is unclear and confusing, hence this limitation renders the claim to be indefinite, Examiner is interpreting this limitation as parking path that vehicle following to parking space. 
With regards to claims 5 and 16, recite “a signage waypoint”, however, a signage waypoint was already established in line 2 claim 5 and 16 Therefore the limitation lacks antecedent basis in the claim.
The claims 2 -11and 13 – 2 are dependent upon the independent claims 1 and 12 respectively are also rejected under 112 second paragraph by the fact that they are dependent upon the rejected claims 1 and 12.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-6, 9, 11-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0301031 to Naamani et al. in view of US2021/0180954 to Hiyokawa et al. 
8.	Regarding claims 1 and 12, Naamani discloses a system and a method of mapping a parking area for autonomous parking (mapping area near POI see at least [¶ 01 & 21]), the method comprising: 
receiving, using a computing device, a point of interest designator for a point of interest, a drop-off location designator for a drop-off location associated with the point of interest, a parking location designator for a parking location associated with the point of interest, and a parking path designator for a parking path between the drop-off location and the parking location (the mobile device in communication with server (Fig. 1), the system receives specific POI data, drop-off location as closes as possible to parking location, and path way to parking location as shown in Fig. 5 see at least [ ¶ 21-24, 56] and Figs. 1 & 5); 
receiving, using the computing device, survey data of the point of interest from a remote device having at least a locating sensor (mobile device includes GPS which communicate with server and provides information about POI see at least [¶ 103 & 111]), wherein survey data comprises: 
a parking geofence for the parking location (parking lot or other parking area/(parking geofence) see at least [¶ 17, 45 & 57]); and 

generating, using the computing device, a parking map for the point of interest, wherein the parking map comprises the drop-off location designator, the parking location designator, the parking path designator, the drop-off geofence, the parking geofence, and the parking waypath (the system generate parking map for the POI (McDoland 52) as shown in Fig. 5 where vehicle drop-off location/designator, parking designator (51), and parking path designator (arrow to parking Fig. 5 & [57]), parking geofence “within a parking lot or other parking area with respect to a desired POI.” that means the autonomous vehicle drop-off passenger and drive to parking space to be parked using parking path, and system generate parking radius that are closed by the POI, the drop-off location and parking location, parking path see at least [¶ 17, 24, 45, 57 & 67] and Fig. 5).  


    PNG
    media_image1.png
    730
    1102
    media_image1.png
    Greyscale

Fig. 5
Naamani does not explicitly disclose a drop-off geofence for the drop-off location. 
However, Naamani discloses the autonomous vehicle drop-off passenger at drop-off location as closes as possible to parking location, that means drop-off location must be closed by of within radius to parking location, for clarification of the limitation the examine relaying of secondary reference of Hiyokawa.  
Hiyokawa is directed to vehicle position estimating device and autonomous valet parking. Hiyokawa discloses user terminal device that communicate with the autonomous vehicle and management device, where the system estimated vehicle position and system maps (as shown in Fig.1) the drop-off location designator (P1), the parking location designator (P), the parking path designator (parking path C1 Fig. 1), the drop-off geofence (rectangular area that vehicle drop-off passenger), the parking lot correspond the area around the vehicle position/parking geofence, and the parking waypath (Ci Fig. 1) see at least [¶  58, 111-114, 192-219] and Figs. 1-10). Therefore, from the teaching of Hiyokawa, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Naamani to use the technique of generating parking map which includes the drop-off location and drop-off geofence similar to that of teaching of Hiyokawa in order to enhance the vehicle autonomous parking operation.

9.	Regarding claims 2 and 13, Naamani discloses communicating, using the computing device, the parking map to at least an autonomous vehicle (parking map is provided to autonomous vehicle see at least [¶ 91]).  

10.	Regarding claims 3 and 14, Naamani and Hiyokawa in combination disclose all the limitation of claims 1 and 12 as discussed above, furthermore, Hiyokawa discloses 
receiving, using the computing device, a pick-up location designator for a pick-up location associated with the point of interest (P2 pick-up location) and a summoning path designator for a summoning path between the parking location and the pick-up location (summoning waypath C2 from parking location to pick-up location Fig. 2) see at least [¶ 15, 58 & 114] Figs. 1& 2);
wherein the survey data, further comprises: 
a pick-up geofence for the pick-up location (P2 an area in form of rectangular shape with boundaries data see at least Fig. 2); and a summoning waypath for the summoning path (summoning waypath C2  Fig. 2); and 
wherein the parking map further comprises the pick-up location designator, the summoning path designator, the pick-up geofence, and the summoning waypath (parking map includes pick-up location P2, where P2  area in form of rectangular shape with boundaries data/geofence and summoning path C2 see at least [¶ 15, 58 & 114] Figs. 1& 2). Therefore, from the teaching of Hiyokawa, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Naamani to use the technique of structure data includes the pick-up geofence, parking waypath and summoning waypath data similar to that of teaching of Hiyokawa in order to enhance the vehicle autonomous parking operation.


Naamani does not explicitly disclose the limitation of data structure includes the drop-off geofence, the pick-up geofence, and the summoning waypath.
However, Hiyokawa discloses system comprise a memory that stores data includes pick-up geofence and drop-off geofence (P2 & P1 an area in form of rectangular shape with boundaries data see at least Fig. 1), parking waypath (waypath C1 data Fig. 1) and the summoning waypath (summoning waypath C2 data Fig. 2) see at least [¶ 15, 58 & 114] and Figs. 1& 2. Therefore, from the teaching of Hiyokawa, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Naamani to use the technique of structure data includes the drop-off geofence and pick-up geofence, parking waypath and summoning data similar to that of teaching of Hiyokawa in order to enhance the vehicle autonomous parking operation.

12.	Regarding claims 5 and 16, Naamani and Hiyokawa in combination disclose all the limitation of claims 1 and 12 as discussed above. Furthermore, Naamani discloses wherein the parking waypath further comprises: at least a signage waypoint (directional 

13.	Regarding claims 6 and 17, Naamani discloses further comprising: receiving, using the computing device, a surveyor identifier and a task identifier from the remote device (the user mobile device is registered with the server and then server send the user’s navigation request, that means the server identify mobile device via identifier and navigation request/task see at least [¶135-136] and Fig. 1); and 
validating, using the computing device, the surveyor identifier and the task identifier (the server recognize the registered smartphone/validate smartphone and user receive the info. and navigate vehicle to available parking space, that means the task is validated by vehicle navigate to available parking space see at least [¶136] and Fig. 1).  

14.	Regarding claims 9 and 20, Naamani discloses wherein the remote device (server Fig. 1) comprises: a remote computing device (server see at least [¶ 50] & Fig. 1); and the at least a locating sensor communicatively connected to the remote computing device, wherein the at least a locating sensor comprises a global positioning sensor (the server in communication with smartphone includes a GPS see at least [110-115] and Fig. 1).  
.  

16.	Claims 7, 8, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0301031 to Naamani et al. in view of US2021/0180954 to Hiyokawa et al. further in view of US2018/0046198 to Nordbruch et al. 

17.	Regarding claims 7, 8, 18 and 19, Naamani discloses re-claims 1 & 18) further comprising validating, using the computing device, the parking waypath (as shown in Fig. 5 the map shows waypath to available parking space and also visual information on external street displays or directional visual marks (arrows) of within the parking lot, that means the system uses these directional signs and marks (arrows) to validate the parking waypath see at least [¶ 57] and Fig 5), However, for more clarification the Examiner is using secondary reference of Nordbruch.  
Naamani does not explicitly disclose re-claims 8 and 19) wherein validating the parking waypath further comprises: segmenting the parking waypath into a plurality of parking sub-waypaths; and validating at least a parking sub-waypath of the plurality of parking sub-waypaths.  
Nordbruch is directed to guiding autonomous vehicle in parking lot. Nordbruch discloses as shown in Fig. 4C waypath 420 that vehicle to follow for autonomous parking from .

18.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over IS2018/0301031 to Naamani et al. in view of US2021/0180954 to Hiyokawa et al. further in view of US2017/0061632 to Lindner et al.
19.	Regarding claim 10, Naamani and Hiyokawa in combination disclose all the limitation of claims 1 and 12 as discussed above. Naamani does not explicitly disclose the further comprising receiving, using the computing device, site- specific driving rules associated with the point of interest and wherein the parking map further comprises the site-specific driving rules.
However, Naamani discloses the vehicle drive slow/driving rules within the parking area that is associated with POI see at least [¶ 54].
.
Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/RACHID BENDIDI/Primary Examiner, Art Unit 3667